In a negligence action to recover damages for personal injuries and property damage, the plaintiffs appeal from an order of the Supreme Court, Kings County (Vaccaro, J.), entered September 30, 1982, which denied their motion to strike defendant’s answer and to set the matter down for an inquest of damages based upon defendant’s failure to comply with prior orders of the same court governing discovery. Order reversed, on the law, with costs, motion granted, and matter remitted to the Supreme Court, Kings County, for an inquest. The fact that defendant has disappeared or made himself unavailable provides no basis for denying a motion to strike his answer, particularly in the face of continued defaults in appearance for examination before trial. (See Unity Mfg. Corp. v St. Paul Fire & Mar. Ins. Co., 97 AD2d 462.) Titone, J. P., Lazer, Thompson and Boyers, JJ., concur.